Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Theodore Wagner appeals the district court’s orders adopting the magistrate judge’s recommendation and dismissing as frivolous his civil complaint, and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wagner v. Obama, No. 3:13-cv-00708-GRA, 2013 WL 2370526 (D.S.C. filed May 29, 2013 and entered May 30, 2013; June 13, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.